FILED
                            NOT FOR PUBLICATION                             MAR 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30084

               Plaintiff - Appellee,             D.C. No. 6:13-cr-00014-SEH

  v.
                                                 MEMORANDUM*
TODD ALLEN SCHMIDT,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Todd Allen Schmidt appeals from this district court’s judgment and

challenges the 96-month sentence imposed following his guilty-plea conviction for

possession with intent to distribute methamphetamine in violation of 21 U.S.C. §

841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          Schmidt contends that his sentence is substantively unreasonable given his

    relatively minor role and the fact that he had “several years” of law-abiding

    conduct prior to the offense. The district court did not abuse its discretion in

    imposing Schmidt’s within-Guidelines sentence. See Gall v. United States, 552
U.S. 38, 51 (2007). The sentence is substantively reasonable in light of the 18

    U.S.C. § 3553(a) factors and the totality of the circumstances, including Schmidt’s

    criminal history and the fact that he was under supervision for a prior felony drug

    conviction at the time he committed the instant offense. See Gall, 552 U.S. at 51.

          AFFIRMED.




1




                                               2                                       14-30084